Name: Commission Regulation (EEC) No 1724/90 of 22 June 1990 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 160/24 Official Journal of the European Communities 26. 6 . 90 COMMISSION REGULATION (EEC) No 1724/90 of 22 June 1990 on the supply of various consignments of cereals as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 0, and in particular Article 6 ( l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 27 300 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6 . 1989 , p. 1 . (&lt;) OJ No L 136, 26 . 5 . 1987, p. 1 . (4) OJ No L 204, 25 . 7 . 1987, p. 1 . 26 . 6 . 90 Official Journal of the European Communities No L 160/25 ANNEX LOT A 1 . Operation No ('): 919/89 2 . Programme : 1989 3 . Recipient (8) : League of Red Cross and Red Crescent Societies, Logistic Service, PO Box 372, CH-1211 Geneve 19 ; telex 22555 LRCS CH ; tel . 734 55 80, telefax 733-0395 4. Representative of the recipient (2) : Croissant Rouge Marocain , Palais Mokri , Takaddoum BP 189 , Rabat ; tel . 508 98/514 95, telex Athilal 319 40 M Rabat 5 . Place or country of destination : Morocco . 6 . Product to be mobilized : durum wheat 7 . Characteristics and quality of the goods (3) (7) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.A.2) ; 8 . Total quantity : 300 tonnes 9 . Number of lots : one 10 . Packaging and marking (4) : see list in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l (c), in 20-foot containers Marking on the bags, in letters at least 5 cm high : 'ACTION N ° 919/89 / a red crescent with the points facing to the right / FROMENT DUR / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / CASABLANCA' 1 1 . Method of mobilization : on the Community market 12 . Stage of supply : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Casablanca 16 . Address of the warehouse and, if appropriate, port of landing : Entrepot du Croissant Rouge, Skhirat 17 . Period for making the goods available at the port of shipment : 1  15 . 8 . 1990 18 . Deadline for the supply : 15 . 9 . 1990 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 10 . 7 . 1990 , at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24. 7. 1990, at 12 noon (b) period for making the goods available at the port of shipment : 15 .  31 . 8 . 1990 (c) deadline for the supply : 30 . 9 . 1990 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (s) : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 20. 6 . 1990 fixed by Commission Regulation (EEC) No 1466/89 (OJ No L 140, 1 . 6; 1990, p. 37) No L 160/26 Official Journal of the European Communities 26. 6 . 90 LOT B and C 1 . Operation No ('): 148/90 and 172/90 2 . Programme : 1989 3 . Recipient (8) : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, service logistique, BP 372, CH-1211 GenÃ ¨ve 19 ; tel . 734 55 80, telex 22555 LRCS CH, telefax 733 03 95 4. Representative of the recipient (2) : Ethiopian Red Cross Society, Disaster Prevention Programme of the German Red Cross PO Box 195, Addis Ababa ; tel . 44 93 64 / 15 90 74, telex 21338 ERCS ET 5. Place or country of destination : Ethiopia 6 . Product to be mobilized ; common wheat 7. Characteristics and quality of the goods (3) (7) ; see OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.l ) 8 . Total quantity : 7 000 tonnes 9 . Number of lots : two (lot B : 5 000 tonnes ; lot C : 2 000 tonnes) 10 . Packaging and marking (4) ( l0) : see OJ No C 216, 14 . 8 . 1987, p. 3 (under II.B.la) Markings on the bags, in letters at least -5 cm high :  Lot B : 'ACTION No 148/90 / WHEAT / a red cross measuring 10 x 10 cm / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIE ­ TIES (LICROSS) / FOR FREE DISTRIBUTION / ASSAB'  Lot C : 'ACTION No 172/90 / WHEAT / a red cross measuring 10 x 10 cm / GIFT OF THE EURO ­ PEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIE ­ TIES (LICROSS) / FOR FREE DISTRIBUTION / ASSAB' 11 . Method of mobilization : on the Community market 12 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing : Assab (') 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 8 . 1990 18 . Deadline for the supply : 15 . 9 . 1990 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 10. 7. 1990 21". In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 24. 7 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  31 . 8 . 1990 (c) deadline for the supply : 30 . 9 . 1990 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (5) : Bureau de laide alimentaire , Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120 , bureau 7/58 , 200, rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25 . Refund payable on request by the successful tenderer (6) : refund applicable on 20. 6 . 1990, fixed by Commission Regulation (EEC) No 1466/90 (OJ No L 140, 1 . 6 . 1990, p. 37) No L 160/2726. 6 . 90 Official Journal of the European Communities LOTS D, E and F 1 . Operation No ('): 470/89, 613/89 and 231 /90 2 . Programme : 1989 and 1990 (lot F) 3 . Recipient (8) : M. M. GaudÃ ©, UNHCR, CP 2500, CH 1 21 1 Geneve 2 DÃ ©pÃ ´t ; tel . 739 84 80, telex 41 5740 HCR CH 4. Representative of the recipient (2) : UNHCR Regional Liaison Representative for Africa, PO Box 1076 Addis Ababa, Ground Floor EEC Building Higher 18 Kebele 26, House No 519/001 ; tel . 00251 / 1 / 51 39 98/55, telex 21431 UNHCR, telefax 51 01 14 5 . Place or country of destination : Ethiopia 6 . Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) (J) : see OJ No C 216, 14 . 8 . 1987, p. 3 (under II.A.1 ) 8 . Total quantity : 15 000 tonnes 9 . Number of lots : three (lot D : 6 000 tonnes ; lot E : 4 000 tonnes ; lot F : 5 000 tonnes) 10 . Packaging and marking (4) ( l0) : see OJ No C 216, 14 . 8 . 1987, p. 3 (under II.B. la) Marking on the bags, in letters at least 5 cm high :  Lot D : ¢ACTION No 470/89 / COMMON WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / UNHCR PROGRAMME FOR REFUGEES IN ETHIOPIA'  Lot E : 'ACTION No 613/89 / COMMON WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / UNHCR PROGRAMME FOR REFUGEES IN ETHIOPIA'  Lot F : 'ACTION No 231 /90 / COMMON WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / UNHCR PROGRAMME FOR REFUGEES IN ETHIOPIA' 11 . Method of mobilization : on the Community market 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Assab (9) 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 8j 1990 18 . Deadline for the supply : 15 . 9 . 1990 19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 10 . 7 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 24. 7 . 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  31 . 8 . 1990 (c) deadline for the supply : 30 . 9 . 1990 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (5) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 20 . 6 . 1 990, fixed by Commission Regulation (EEC) No 1466/90 (OJ No L 140, 1 . 6. 1990, p. 37) No L 160/28 Official Journal of the European Communities 26 . 6 . 90 LOT G 1 . Operation No (') : 189/90 2. Programme : 1 990 3 . Recipient (8) : M. M. Gaude, UNHCR, CP 2500, CH-121 1 GenÃ ¨ve 2 Depot ; tel . 739 84 80, telex 415740 HCR CH 4. Representative of the recipient (2) : UNHCR Regional Liaison Representative for Africa, PO Box 1076 Addis Ababa, Ground Floor EEC Building Higher 18 Kebele 26, House No 519/001 ; tel . 00251 / 1 / 51 39 98/55, telex 21431 UNHCR, telefax 51 01 14 5 . Place or country of destination : Ethiopia 6. Product to be mobilized : common wheat 7 . Characteristics and quality of the goods : see OJ No C 216, 14. 8 . 1987, p. 3 (under ILA.1 ) 8 . Total quantity : 5 000 tonnes 9 . Number of lots : one 10 . Packaging and marking W : see OJ No C 216, 14 . 8 . 1987, p. 3 (under II.B.la) Marking on the bags , in letters at least 5 cm high : 'ACTION No 189/90 / COMMON WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / UNHCR PROGRAMME FOR REFUGEES IN ETHIOPIA' 1 1 . Method of mobilization : on the Community market 12 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  1 4. Port of landing specified by the recipient :  1 5 . Port of landing : Djibouti 16 . Address of the warehouse and, if appropriate , port of landing :  1 7 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15 . 8 . 1990 18 . Deadline for the supply : 15 . 9 . 1990 1 9 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 10 . 7 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 24. 7. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  31 . 8 . 1990 (c) deadline for the supply : 30 . 9 . 1990 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24 . Address for submission of tenders (5) : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi , B- 1 049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 20. 6 . 1990, fixed by Commission Regulation (EEC) No 1466/90 (OJ No L 140, 1 6 . 1990 , p. 37) 26 . 6 . 90 Official Journal of the European Communities No L 160/29 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 237, 7. 9 . 1985, p. 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking, followed by a capital 'R '. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7 . 1989, p. 10), is applicable as regards the export refund and where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. I7) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin,  fumigation certificate (Lots A, B and C). (8) The successful tenderer shall contact the recipient as soon as . possible to establish which consignment documents are required and how they are to be distributed. (9) The unloading is programmed for Assab . Nevertheless an option between the ports of Djibouti and Assab will remain open at the latest until the entry of the vessel into Ethiopian waters . ( 10) The following should be included in the charter party : 'Food-aid consignment from the European Economic Community : since the freight charges do not include coordination or supervision costs, the US $ 1,50 tax normally paid must not be applied in ihe case of this ship.'